NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0620-20

STEVE'S AUTO BODY
AND REPAIR, LLC,

          Plaintiff-Appellant,

v.

TOWNSHIP OF GLOUCESTER,

          Defendant-Respondent,

and

BARE MOTOR CO., INC., a/k/a
BARE TOWING, IRRGANGS
TOWING, WM PAUL IRRGANG,
III, d/b/a PAULS TOWING,
BERNIE'S AUTO REPAIR, a/k/a
BERNIE'S TOWING, ERIN'S
TOWING, AUTO IMAGES
TOWING, a/k/a AUTO IMAGES,
RIEHL'S TOWING, STEVE'S
AUTO REPAIR, INC., a/k/a
STEVE'S TOWING & AMT
TOWING AND RECOVERY, LLC,

     Defendants.
_______________________________
            Argued January 12, 2022 – Decided July 14, 2022

            Before Judges Hoffman, Whipple, and Geiger.

            On appeal from the Superior Court of New Jersey, Law
            Division, Camden County, Docket No. L-0655-20.

            Michael Wiseberg argued the cause for appellant
            (Fruchter, Weiss & Associates, attorneys; Harvey
            Fruchter and Michael Wiseberg, on the briefs).

            Sean T. O'Meara argued the cause for respondent
            (Archer & Greiner, PC, attorneys; Vincent P. Sarubbi
            and Sean T. O'Meara, on the brief).

PER CURIAM

      Plaintiff Steve's Auto Body and Repair appeals from the October 30, 2020

Law Division order granting the summary judgment dismissal of its complaint

against defendant Township of Gloucester. Plaintiff's complaint challenged

Chapter 79, Gloucester Township's Towing Ordinance, alleging that the

ordinance violated plaintiff's due process and property rights under Article 1,

paragraph 1 of the New Jersey Constitution.       Plaintiff further alleged the

ordinance violated N.J.S.A. 40:48-2.49 by unlawfully discriminating against

towing operators located outside of Gloucester Township. 1 The Law Division



1
  To avoid confusion, we refer to Township of Gloucester as "defendant" and
the Township of Gloucester, as a geographic entity, as "Gloucester Township."


                                                                         A-0620-20
                                       2
entered the order without allowing plaintiff to complete any discovery. We

vacate the dismissal order and remand for further proceedings.

                                       I.

      We discern the following facts and procedural history from the record. A

towing operator, plaintiff maintains a storage facility at 1717 North Tuckahoe

Road in Williamstown, approximately five and five-eighth miles from the point

identified by defendant as the "center point" of Gloucester Township. In 2019,

plaintiff applied for a towing license for the year 2020. On January 16, 2020,

plaintiff received a letter, dated December 30, 2019, from Gloucester Township

Police Chief David Harkins. The letter advised plaintiff its application was

denied "due to the storage facility being located outside of a [five-]mile radius

of the center point of Gloucester Township," pursuant to Section 79-2 of the

ordinance adopted by defendant regarding towing services.

      According to Section 79-2, the purpose of the ordinance is

            to establish[,] pursuant to N.J.S.A. 40:48-2.49, an
            orderly system to provide for towing services for
            removal of damaged motor vehicles in accidents and
            other abandoned, illegally parked or disabled vehicles
            within [Gloucester Township]. [A] towing list of
            licensed towing operators . . . will be called upon a
            rotating basis by the Police Department.




                                                                           A-0620-20
                                       3
      N.J.S.A. 40:48-2.49 authorizes municipalities to "regulate, by ordinance,

the removal of motor vehicles from private or public property by operators

engaged in such business," provided the ordinance sets forth "non-

discriminatory and non-exclusionary regulations."

      Prior to April 27, 2015, the ordinance required towing operators seeking

licensure to maintain a storage facility within Gloucester Township.             On

September 5, 2013, Riehl's Towing and Maintenance, Inc. (Riehl), which

maintains a storage facility at 2301 Pennsylvania Avenue in the neighboring

municipality of Deptford Township, filed a complaint against defendant,

alleging the ordinance violated its due process rights by excluding towing

operators located outside Gloucester Township from qualifying for licenses.

      Defendant and Riehl eventually agreed to a settlement. Pursuant to the

settlement, on April 27, 2015, defendant amended its towing ordinance to its

current form. Section 79-7, titled "Application and License Fee," now requires

applicants to maintain a "[s]torage facility within a [five-]mile radius of the

center[] point of Gloucester Township . . . ." The ordinance defines "storage

facility" as a "storage lot or storage area . . . within a [five-]mile radius of the

center point of Gloucester Township." The ordinance further defines "center




                                                                              A-0620-20
                                         4
point of Gloucester Township" as "defined pursuant to the map, as prepared by

the Township Engineer and attached to this ordinance." 2

      On February 17, 2020, plaintiff filed its complaint in this matter. On

February 20, 2020, plaintiff served defendant with the filed complaint, along

with an initial set of interrogatories and a notice to produce. On September 10,

2020, defendant filed the motion under review, without responding to any of

plaintiff's discovery requests.

      In support of its summary judgment motion, defendant provided two

certifications. The first certification, from Lieutenant Timothy Kohlmyer of the

Gloucester Township Police Department, stated that the five-mile radius

requirement is "for the convenience of residents retrieving vehicles that have

been towed" and that five of the nine licensed towing operators for 2020 have

"storage facilities outside of Gloucester Township." The second certification,

from defendant's attorney Vincent P. Sarubbi, stated that defendant amended its

towing ordinance as part of the Riehl settlement to avoid discriminating against



2   It is unclear if the map attached to one of defendant's supporting certifications is
the map attached to defendant's ordinance. No map was attached to the copy of the
ordinance submitted to the motion court. Defendant did not submit a certification
from the Township Engineer who was responsible for preparing the map nor was
this person even identified by defendant.


                                                                                 A-0620-20
                                           5
applicants located outside of Gloucester Township. Sarubbi attached a copy of

the Riehl complaint and a map depicting Gloucester Township, the center point,

the five-mile radius, and plaintiff's location.    Sarubbi's certification did not

include any settlement documents from the Riehl litigation.

      Plaintiff opposed the motion, submitting the certification of Kenneth

Rainer, a manager for plaintiff's business.       According to Rainer, when he

previously worked for a licensed towing operator located within Gloucester

Township, "the majority of the service calls requiring tows" were "from a point

within [Gloucester Township] that [plaintiff] can respond to . . . sooner than any

of the existing [licensed] towers." In addition, plaintiff urged the court to

appreciate that defendant's motion was "extremely premature."

      On October 30, 2020, after hearing oral argument, the motion judge issued

an oral opinion granting summary judgment to defendant. The judge found no

genuine issue of material fact, stating there was "an . . . undisputed reasonable

reason why [the ordinance] was put into place for the convenience of the

residents of the Township of Gloucester. And there's no evidence at all that that

is improperly administered or discriminatorily administered." The judge also

rejected plaintiff's challenge to defendant's $1,000 application fee for a towing

license, stating that the amount "seems reasonable to the [c]ourt."


                                                                            A-0620-20
                                        6
      This appeal followed, with plaintiff raising the following arguments:

               POINT I

               THE MOTION FOR SUMMARY JUDGMENT WAS
               PREMATURE AND THE STATEMENT OF
               MATERIAL FACTS WAS NOT SUPPORTED BY
               COMPETENT EVIDENCE FROM WITNESSES
               WITH PERSONAL KNOWLEDGE - PLAINTIFF
               SHOULD HAVE BEEN AFFORDED THE
               OPPORTUNITY TO ENGAGE IN DISCOVERY TO
               PROVE THE ELEMENTS OF ITS CAUSES OF
               ACTION WHERE, AS HERE, THE FACTS ARE
               PECULIARLY   WITHIN   THE   TOWNSHIP'S
               KNOWLEDGE, AND PLAINTIFF'S UNANSWERED
               DISCOVERY DEMANDS HAD LONG BEEN
               SERVED UPON THE DEFENDANT TOWNSHIP.

               POINT II

               CHARGING NEW APPLICANTS ALMOST SEVEN
               TIMES THE AMOUNT CHARGED FOR RENEWAL
               APPLICANTS   IS DISCRIMINATORY   AND
               EXCLUSIONARY.

                                        II.

      We begin our analysis by acknowledging the legal principles governing

this appeal.     Our review of the trial court's grant of summary judgment is de

novo, applying the same standard as the trial court. N.J. Div. of Tax'n v.

Selective Ins. Co. of Am., 399 N.J. Super. 315, 322 (App. Div. 2008). Summary

judgment is appropriate when "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

                                                                            A-0620-20
                                        7
that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." R. 4:46-

2(c). "An issue of fact is genuine only if, considering the burden of persuasion

at trial, the evidence submitted by the parties on the motion, together with all

legitimate inferences therefrom favoring the non-moving party, would require

submission of the issue to the trier of fact." Ibid.; see also Brill v. Guardian Life

Ins. Co. of Am., 142 N.J. 520, 523 (1995).

      The party opposing summary judgment "'must do more than simply show

that there is some metaphysical doubt as to the material facts[,]'" Triffin v. Am.

Int'l Grp., Inc., 372 N.J. Super. 517, 523-24 (App. Div. 2004) (quoting Big

Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3rd Cir. 1992),

as "[c]ompetent opposition requires 'competent evidential material' beyond mere

'speculation' and 'fanciful arguments.'" Hoffman v. Asseenontv.com, Inc., 404

N.J. Super. 415, 426 (App. Div. 2009) (quoting Merchs. Express Money Order

Co. v. Sun Nat'l Bank, 374 N.J. Super. 556, 563 (App. Div. 2005))).

      Moreover, municipal ordinances are presumed to be valid and reasonable,

and "[t]he burden of proof to establish that they are arbitrary and unreasonable

rests on the party seeking to overturn them." Quick Chek Food Stores v. Twp.

of Springfield, 83 N.J. 438, 447 (1980) (citation omitted). "Legislative bodies


                                                                               A-0620-20
                                         8
are presumed to act on the basis of adequate factual support and, absent a

sufficient showing to the contrary, it will be assumed that their enactments rest

upon some rational basis within their knowledge and experience." Hutton Park

Gardens v. Town Council of Town of W. Orange, 68 N.J. 543, 564-65 (1975)

(citations omitted). "The underlying policy and wisdom of ordinances are the

responsibility of the governing body, and if any state of facts may reasonably be

conceived to justify the ordinance, it will not be set aside." Quick Chek, 83 N.J.

at 447 (internal citations omitted).

      "Generally, summary judgment is inappropriate prior to the completion of

discovery." Wellington v. Est. of Wellington, 359 N.J. Super. 484, 496 (App.

Div. 2003). "When 'critical facts are peculiarly within the moving party's

knowledge,' it is especially inappropriate to grant summary judgment when

discovery is incomplete." Velantzas v. Colgate-Palmolive Co., 109 N.J. 189,

193 (1988) (quoting Martin v. Educ. Testing Serv., Inc., 179 N.J. Super. 317,

326 (Ch. Div. 1981)).

      Plaintiff contends defendant failed to establish the absence of a genuine

issue of material fact because its certifications were not based on personal

knowledge. This argument has merit.




                                                                            A-0620-20
                                        9
      "A certification will support the grant of summary judgment only if the

material facts alleged therein are based, as required by Rule 1:6-6, on 'personal

knowledge.'" Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 599 (App.

Div. 2011). Additionally, "[a]ffidavits by attorneys of facts not based on their

personal knowledge but related to them by and within the primary knowledge of

their clients constitute objectionable hearsay." Pressler and Verniero, Current

N.J. Court Rules, comment on R. 1:6-6 (2022).

      In support of its summary judgment motion, defendant relied on two

certifications: 1) Sarubbi's certification regarding the defendant's settlement of

the Riehl's litigation and 2) Lieutenant Kohlmyer's certification stating that the

five-mile radius requirement is "for the convenience of residents retrieving

vehicles." Neither certification satisfies R. 1:6-6.

      Sarubbi's certification states his personal knowledge about the settlement

arises from being "one of the attorneys responsible for the handling of this

matter on behalf of defendant."      However, Sarubbi does not certify to his

involvement in the Riehl settlement.        No other evidence about the Riehl

settlement is provided. Similarly, Lieutenant Kohlmyer's certification states his

personal knowledge arises from his employment "as a Lieutenant in the

Gloucester Township Police Department."          Lieutenant Kohlmyer does not


                                                                            A-0620-20
                                       10
certify to his involvement in the research for or creation of the ordinance to

support this claim.

      Notwithstanding the deficiencies in defendant's supporting certifications,

the motion judge concluded, "it's quite clear why [the ordinance was]

developed . . . they picked a five-mile radius for the convenience of their

residents." Based on the limited record, however, the judge's conclusion was

unsupported by evidence of any analysis undertaken by defendant to achieve its

stated objective. The record contains no credible evidence regarding the basis

for deciding on the five-mile radius requirement for storage facilities, other than

the location of Riehl's within such a radius. Accordingly, we find defendant

presented insufficient proofs to warrant summary judgment.

      Plaintiff also contends complete discovery is necessary for information

about the passage of the ordinance and creation of the center point, such as "what

study or data [Lieutenant Kohlmyer] relied upon to support his opinion that the

'convenience of the residents' in retrieving their vehicles after being towed was

the purpose served by the amendment to the [ordinance]." Plaintiff highlights

defendant's failure to produce traffic and response time data, an engineering

report or an affidavit from the engineer who determined Gloucester Township's




                                                                             A-0620-20
                                       11
center point, and the true location of the center point. Plaintiff's arguments have

merit.

         Depositions of Sarubbi, Lieutenant Kohlmyer, the Township Engineer,

and the Chief of Police will allow plaintiff to determine if there exists evidence

of discriminatory intent improperly favoring towing operators within Gloucester

Township. Plaintiff will also have the opportunity to learn how the Township

Engineer developed the center point and five-mile radius, what research went

into its creation regarding resident convenience, and the role of the Riehl

settlement. Plaintiff contends that full discovery will reveal whether defendant

strategically crafted the five-mile radius to permit Riehl to qualify for licensure

while limiting the number of towing operators who could qualify to protect

towing operators within Gloucester Township.

         We recognize that any choice of a specific geographical limitation will

exclude some towing operators who might plausibly be admitted and include

others who might plausibly be excluded. Defendant's choice should not be

disturbed unless it is unreasonable. Quick Chek, 83 N.J. at 447. However, full

discovery may very well support plaintiff's contentions and reveal arbitrary,

exclusionary, or discriminatory decision-making.        At the very least, such




                                                                             A-0620-20
                                       12
discovery could yield a genuine factual dispute. See Wellington, 359 N.J. Super.

at 496. We discern no basis for denying plaintiff full discovery.

        Lastly, plaintiff contends defendant's $1,000 application fee for new

applicants, in comparison with the $150 application fee for renewal applicants,

is also discriminatory and exclusionary. Plaintiff argues "such a dramatic gap

cannot be justified simply by claiming it is less work to investigate and verify a

renewal application" and the difference in costs is "designed to keep out

competition." Plaintiff argues the fee must be equally applied and "reasonably

proportionate." Furthermore, plaintiff asserts discovery "would reveal the time

spent    on   these   investigations   for   license-holders   and   whether   the

disproportionate fee structure was arbitrary and capricious." We conclude that

this issue also warrants full discovery.

        Vacated and remanded. We do not retain jurisdiction.




                                                                            A-0620-20
                                        13